Citation Nr: 0924935	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than 26 June 2007 
for an award of death pension benefits.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1941 to 
October 1945.  He died in September 1995, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted the appellant death 
pension at the housebound rate, made effective to 26 
June 2007, the date of receipt of the claim.  The appellant 
disagreed with the assigned effective date and initiated this 
appeal.  An advance upon the Board's docket was granted in 
June 2009.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran died in September 1995, the appellant's claim 
for death pension was received on 26 June 2007, and although 
the appellant argues that she filed an informal claim with a 
non-VA employee at the RO at some earlier date, a complete 
search of the record and all possible locations for an 
informal claim has been unsuccessful; no written statement 
purporting to be an informal claim has been identified.  




CONCLUSION OF LAW

The criteria for an effective date earlier than 26 June 2007 
for an award of death pension have not been met.  38 U.S.C.A. 
§§ 501, 5110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.151, 3.55, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  There 
is not specific VCAA notice in this appeal with respect 
to effective dates.  Following receipt of her formal claim, 
the RO allowed death pension at the housebound rate in the 
rating decision issued in October 2007.  However, although 
the appellant has disagreed with the effective date assigned, 
the Board finds that VCAA notice in this appeal is 
unnecessary since the outcome of the appeal must be based 
upon an application of the governing laws and regulations to 
the facts found on appeal.  Under the circumstances, there is 
no reasonable possibility that additional assistance beyond 
that already provided could aid in substantiating the 
appellant's claim for an earlier effective date.  38 U.S.C.A. 
§ 5103A(a)(2).  

The VA Secretary has the authority to prescribe all rules and 
regulations necessary or appropriate to carry out the laws 
administered by VA, including the forms of application by 
claimants under such laws.  38 U.S.C.A. § 501(a)(2).  The 
general rule regarding effective dates for an award based 
upon an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 3.151(a).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her dully authorized representative, a 
member of Congress, or some other person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  If a formal claim is received within one 
year from the date of a preceding informal claim, the claim 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).  

Analysis:  As noted above, although the Veteran died in 
September 1995, no claim was received by the appellant for 
any Veteran's benefit until her claim for pension was 
received in June 2007.  Service connection for the cause of 
the veteran's death was not claimed.  After the benefit 
sought was allowed in an October 2007 rating decision, the 
appellant argued that she had filed an informal claim with 
"Rudy" at the VARO in Cleveland on 24 April 2007.  

The RO wrote that it was assumed that the person mentioned by 
the appellant was a known veteran service representative 
assigned to the VARO in Cleveland.  He was not a VA employee.  
Records on file show that RO personnel did conduct a search 
for the appellant's alleged informal claim, and the search 
was documented.  There was no indication of an informal claim 
in the official log.  A search of the informal claim drawer 
was also unsuccessful.  Also checked was the file bank 
drawer.  The appropriate veterans service representative was 
contacted and that person also conducted a search, but no 
informal claim or phone call record could be located.  It 
does appear that the RO searched every possible and available 
avenue to find some written evidence of an earlier informal 
claim, but without success.  

The RO also more fully explained that although the appellant 
was otherwise entitled to housebound death pension, this 
benefit was initially denied because it was determined that 
she received excess countable income for payment of this VA 
benefit.  In advancing her disagreement on the effective date 
and on denial for countable income, she pointed out that she 
had documented medical expenses to reduce countable income in 
May 2007, and that had the April 2007 informal claim been of 
record, these expenses could have been used to reduce 
countable income.  De novo review of the claim was made, and 
it was determined that monthly medical expenses for Medicare 
and health insurance premiums could be used on a continuing 
basis in order to reduce the appellant's income below the 
housebound annual limit.  This was all accomplished to the 
appellant's benefit.  

However, in the absence of any objective evidence of a 
written record which might satisfy the requirements of an 
informal claim, the governing laws and regulations clearly 
require that the appellant's pension benefit commence from 
the date of receipt of the formal claim from 26 June 2007.  
As noted above, the requirements for an informal claim are 
somewhat reduced from those of a formal claim, but there 
still must be some written evidence evidencing an intent to 
file a claim and the benefit sought.  In the absence of any 
objective evidence that the appellant filed an informal claim 
with VA at any time, the only assignable effective date under 
the governing laws and regulations is that already assigned 
by the RO; the date of receipt of the formal claim of 26 
June 2007.  

ORDER

An effective date earlier than 26 June 2007 for the award of 
death pension benefits is denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


